The facts in the above entitled case are, generally speaking, similar to those presented in the case of Haberman v. Sander,ante p. 453, 7 P.2d 563, and the relief granted by the trial court is identical. This case and the Haberman case, together with sixteen other cases, were by the superior court consolidated for trial, and, with the exception of the Haberman case,supra, were by stipulation consolidated for argument in this court. The facts are in their nature the same; the respective parties respondent are owners of, or were in some manner interested in, lands bordering on Wilson creek above the Sander tract and below the Adams ditch; and each respondent was awarded the same relief, to-wit, nominal damages in the sum of one dollar, an injunction and costs, all against both appellants.
While each case presents some facts peculiar to itself, and while it is possible, as contended by appellants, that, in one or two instances, the parties were not entitled to the relief which they received at the hands of the trial court, because of the state of the record here we hold that no reason exists for reversing any of the decrees entered below. No separate costs are in this court taxed in favor of the respective respondents, and as in no case were other than nominal damages awarded, this court will not concern itself with the question of such damages, or with that of costs in the superior court.
The decrees sought to be reviewed on this appeal are accordingly affirmed, under authority of the opinion of this court in the case of Haberman v. Sander, supra. *Page 704